DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0050736 (hereinafter “Akahira”) in view of U.S. Patent Application Publication 2015/0029539 (hereinafter “Kim”).
 	Regarding claim 1, Akahira discloses an image forming apparatus (image forming apparatus 1 (paragraph [0017])), comprising:
	- an image generator (image forming unit 20 (paragraph [0017]));
	- a motion sensor (human sensor 36 (paragraph [0019]));
	- a login-logout processor that executes processing for a login and a logout in accordance with a result of authentication of a user (CPU 101 performs user authentication based on user information previously registered in HDD 105, and a user ID and a password input with UI 121 (paragraph [0035]));
	- a display that displays a setting screen for the image generator (UI includes a display 122 and an operation unit 123, and functions as a setting unit and a display (paragraph [0032])); 
	- a console that receives an operation to set the setting screen (operation unit formed of a start button, a stop button, numeric keys, etc. (paragraph [0032])); 
	- a memory that stores a set value of the setting screen (HDD 105 or NVRAM 104 saves user information, job data, setting information, etc. (paragraph [0037])); and
	- a controller that controls the image generator, the motion sensor, the login-logout processor, the display, the console, the memory (CPU controls the entire operation of the image forming apparatus (paragraph [0029])).
 	Akahira does not expressly disclose the following limitations:
	- an on-hold setting receiver that receives a setting to either hold or cancel the set value not completely entered, when the motion sensor is not able to detect the user;
 	- a controller that controls the on-hold setting receiver;
 	- the controller that causes the memory to store the set value not completely entered and switches the setting screen if the on-hold setting receiver is set to hold the setting not completely entered when the motion sensor is not able to detect the user while the display displays the setting screen, and that cancels the set value not completely entered and switches the setting screen if the on-hold setting receiver is set to cancel the setting not completely entered.
 	Kim discloses an image forming apparatus (paragraph [0039]) that enables a user to input setting information to a setting IU through a manipulation key of inputter 130 (paragraph [0045]).  A controller 150 controls the overall settings of the image forming apparatus according to a user selection command, which is input through the inputter (paragraph [0047]), and stores a setting value set for each function through the setting UI in storage 170 (paragraph [0048]).  When it is determined that a user manipulation is not input through the setting UI for a predetermined time before the user finishes setting the function through the setting UI, the controller may temporarily store the setting information that the user has input through the setting UI in the storage (paragraph [0052]).  Also, when it is determined that the user manipulation is not input for the predetermined time, the controller may display another screen, so that a third person may be prevented from seeing the settings chosen by the user and thus security can be improved (paragraph [0049]).  Furthermore, a menu 710 may be displayed on the setting UI, thereby enabling the user to set whether to temporarily store the setting information (paragraphs [0073]-[0074]).  Thus, the temporary storage of the setting information is realized only upon selection of the menu 710, otherwise the previous setting values may be initialized (paragraph [0075]), initialization implies resetting to default values.  
 	From the above discussion, it is clear that Kim discloses Applicant’s on-hold setting receiver (menu 710) and controller that controls the on-hold setting receiver and “causes the memory to store the set value not completely entered …” (controller 150).  As noted above, Akahira discloses a motion sensor for detecting the presence of a user at the image forming apparatus.  One of ordinary skill in the art would have been motivated to apply the teaching of Kim to Akahira, as Kim discloses a user leaving the image forming apparatus before the completion of inputting the setting information (paragraph [0049]) as an event causing the temporary storage of the setting information (paragraph [0052]).  It would have been obvious to combine the teachings of Akahira and Kim, so that the user who leaves the image forming apparatus before completing inputting setting information may continue inputting the setting information upon return to the image forming apparatus, without having to input the prior setting information again, thereby saving time and effort.
 	Regarding claim 2, Kim further discloses: wherein 
 	- the controller causes the memory to store the set value not completely entered (when it is determined that the user manipulation is not input for the predetermined time, the setting information that the user has already input is matched with login information of the user that has input the setting information and the matched information is temporarily stored (paragraph [0094])), switches the setting screen (after the setting information is matched with the login information of the user and temporarily stored, the display is changed, e.g., an initial UI is displayed (paragraph [0095])), and causes the login-logout processor to execute the processing for the logout (later, the user re-logs in (paragraph [0096]), thereby implying logout prior to re-logging in) if the on-hold setting receiver is set to hold the setting not completely entered (as set forth above, menu 710 may be displayed on the setting UI, thereby enabling the user to set whether to temporarily store the setting information (paragraphs [0073]-[0074])), and causes the login-logout processor to execute the processing for the logout if the on-hold setting receiver is set to cancel the setting not completely entered (as set forth above, the temporary storage of the setting information is realized only upon selection of the menu 710, otherwise the previous setting values may be initialized (paragraph [0075]), initialization implies resetting to default values).  
 	In combination with Akahira, the limitation “when the motion sensor is not able to detect the user while the display displays the setting screen after the login by the user” would have been obvious.  As noted above, Akahira discloses a motion sensor for detecting the presence of a user at the image forming apparatus.  One of ordinary skill in the art would have been motivated to apply the teaching of Kim to Akahira, as Kim discloses a user leaving the image forming apparatus before the completion of inputting the setting information (paragraph [0049]) as an event causing the temporary storage of the setting information (paragraph [0052]). 
	Regarding claim 3, Kim further discloses: wherein
 	- if, after the login of the user, the set value stored at a previous login by the user exists, the controller causes the display to display the setting screen to which the set value is applied (when the same user re-logs in, the setting UI corresponding to the setting information matched with the login information of the user and temporarily stored is re-displayed (paragraph [0096])).
 	Regarding claim 5, Kim further discloses: wherein
	- the on-hold setting receiver receives a setting to automatically apply the set value on hold (user may set whether to temporarily store the setting information by selecting the menu 710 (paragraph [0074])),
	- if, after the login of the user, the set value stored at a previous login by the user exists, and if the on-hold setting receiver is set to automatically apply the set value on hold, the controller causes the display to display the setting screen to which the set value is applied (when the same user re-logs in, the setting UI corresponding to the setting information matched with the login information of the user and temporarily stored is re-displayed (paragraph [0096]), re-display is inherently contingent upon the menu 710 having been selected to temporarily store the setting information).
Allowable Subject Matter
7.	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 1, wherein
	- if, after the login of the user, the set value stored at a previous login by the user exists, the controller causes the display to display a confirmation dialogue to ask the user to select whether to apply the set value,
	- if the selection received with the console is to apply the set value, the controller causes the display to display the setting screen to which the set value is applied, and
	- if the selection received with the console is to cancel the set value, the controller causes the display to display a predetermined home screen.
 	Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 1, wherein  	
 	- the on-hold setting receiver receives a setting to manually apply the set value on hold,
	- if, after the login of the user, the set value stored at a previous login by the user exists, and if the on-hold setting receiver is set to manually select the set value on hold, the controller causes the display to display a confirmation dialogue to ask the user to select whether to apply the set value,
	- if the selection received with the console is to apply the set value, the controller causes the display to display the setting screen to which the set value is applied, and
	- if the selection received with the console is to cancel the set value, the controller causes the display to display a predetermined home screen.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677